627 N.W.2d 333 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Daniel Francis JAMBOR, an Attorney at Law of the State of Minnesota.
No. C9-99-1192.
Supreme Court of Minnesota.
June 7, 2001.

AMENDED ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Daniel Francis Jambor has committed professional misconduct warranting public discipline, namely, while on probation respondent failed to cooperate with disciplinary proceedings, engaged in a pattern of frivolous and retaliatory litigation, neglected client matters, failed to adequately communicate with his clients, failed to return a client file, failed to comply with stipulated agreements and a court order, and made false and misleading statements to clients and others in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.15(c), 1.16(d), 3.1, 3.2, 3.4(c) and (d), 4.1, 7.1, 7.5, 8.1(a)(3) and 8.4(c) and (d) and *334 Rule 25, Rules on Lawyers Professional Responsibility (RLPR), and the probation order.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 2-year suspension commencing June 29, 2001, with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties also recommend that reinstatement should be conditioned upon: (1) compliance with Rule 26, RLPR; (2) successful completion of the professional responsibility exam pursuant to Rule 18(e), RLPR; (3) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR, and (4) payment of costs in the amount of $900 plus interest and disbursements in the amount of $974.50 pursuant to Rule 24(d), RLPR.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that respondent Daniel Francis Jambor is suspended from the practice of law for a period of 2 years commencing June 29, 2001, with reinstatement conditioned on the terms set forth above. Respondent shall pay $1,874.50 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice